Citation Nr: 1760328	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-13 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to recognition of S.O. as a "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18.


ATTORNEY FOR THE BOARD

T.S.E., Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to October 1976. 

This matter comes to the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In January 2017, the Veteran was scheduled for a hearing at the RO before a Veterans Law Judge.  The Veteran failed to appear for her scheduled hearing, and there is no record that a request for another hearing was ever made.  Without good cause being shown for the failure to appear, no further hearing can be scheduled and appellate review may proceed.  38 C.F.R. § 20.704 (d) (2017).


FINDINGS OF FACT

1.  The Veteran's son, S.O., was born in October 1983. 

2.  The Veteran's son, S.O., is not shown to have been permanently incapable of self-support at or before he attained the age of 18.  


CONCLUSION OF LAW

The criteria to establish that the Veteran's son, S.O., was permanently incapable of self-support prior to attaining the age of 18 years, thereby establishing recognition as a helpless child of the Veteran, have not been met.  38 U.S.C. § 101 (2014); 38 C.F.R. §§ 3.57, 3.356 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that her son, S.O. was permanently incapable of self-support prior to attaining the age of 18 years, and that he should therefore be recognized as a helpless child for VA purposes.  She argues that her son was diagnosed with ADHD (attention deficit hyperactivity disorder) prior to the age of 18.  See Veteran's claim, received in May 2011.  

The Veteran is currently service-connected for schizoaffective disorder and posttraumatic stress disorder, evaluated as 100 percent disabling.

For helpless child status, it must be shown that the child of the Veteran became permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  See 38 C.F.R. § 3.356.  Rating determinations will be made solely on the basis of whether the child is permanently incapable of self-support through his or his own efforts by reason of physical or mental defects.  Id.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Rating criteria applicable to disabled veterans are not controlling.  Id.  Under 38 C.F.R. § 3.356 (b), principal factors for consideration are as follows:
 
(1) Whether the claimant is earning his or her own support; if so, this is prima facie evidence that he or she is not incapable of self-support.  Id.  Incapacity for self- support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support. 

(2) A child shown by proper evidence to have been permanently incapable of self- support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that she or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Id.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established. 

(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  Id.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases it should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Id.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends. 

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services. 

The United States Court of Appeals for Veterans Claims has held that in cases such as this, the "focus of analysis must be on the claimant's condition at the time of his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In other words, for purposes of initially establishing helpless child status, the claimant's condition subsequent to his or her eighteenth birthday is not for consideration.  However, if a finding is made that a claimant was permanently incapable of self-support as of his or her eighteenth birthday, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support.  Id.   If the claimant is shown to be capable of self-support at eighteen, VA is required to proceed no further.  Id.   

The only relevant evidence of record is a report from Dr. C.L., a staff psychiatrist at the Community Health Authority, dated in April 2011.  In this statement, Dr. C.L. states the following: S.O. is his patient.  S.O.'s date of birth is in October 1983.  He has been diagnosed with paranoid schizophrenia, which was first diagnosed in May 2007, at which time S.O. was afforded inpatient psychiatric treatment.  S.O. was transferred to Dr. C.L.'s care in December 2008.  S.O. has a guarded prognosis given his limited insight into the nature of his condition and his history of non-compliance with treatment requiring court-ordered treatment to ensure his safety and that of others.  According to records, he was treated for depression and attention deficit hyperactivity disorder in his high school years.

The Board finds that the evidence is insufficient to show that S.O. became permanently incapable of self-support by reason of mental or physical defect before turning eighteen years old.  It does not appear that a birth certificate for S.O. is of record; the RO has accepted that he is the Veteran's child.  Assuming arguendo that this is established, however, and that Dr. C.L.'s assertion that S.O. was born in October 1983 is also accepted, S.O. would have attained the age of 18 in October 2001.  The claims file does not contain any medical records dated prior to S.O.'s 18th birthday, and there is no evidence to show that S.O. became incapable of self-support prior to his 18th birthday.  Dr. C.L.'s April 2011 statement indicates that S.O. was "treated for depression and attention deficit hyperactivity disorder in his high school years."  However, Dr. C.L. does not assert that that S.O. was incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years, nor is there is no evidence to show this.  See 38 C.F.R. § 3.356.  To the extent that Dr. C.L. states that S.O. was diagnosed with paranoid schizophrenia in May 2007, while he was hospitalized, S.O. would have been 23 years old at the time of that diagnosis and treatment.  Consequently, there is no basis upon which to grant the claim.  As it is not shown that S.O. was permanently incapable of self-support by reason of a mental or physical condition prior to attaining the age of 18, the criteria for a "helpless child" before the age of 18, under 38 U.S.C. § 101 (4)(a) (ii) are not shown to have been met.  As the preponderance of the evidence is against finding that S.O. was disabled and incapable of self-support prior to age of 18, the analysis is at an end, and the claim must be denied.  Id.  

With regard to the Veteran's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  This is not the type of issue that is readily amenable to mere lay diagnosis or probative comment regarding the etiology of the claimed condition.  Id.; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to the issue on appeal.  Nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  This lay evidence does not constitute competent medical evidence and lacks probative value.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  In May 2011, the Veteran was sent a duty-to-assist letter.  The Veteran has not raised any issues with the duty to notify or duty to assist.  Id. at 1381 (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when a veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016); see also Wood v. Derwinski, 1 Vet. App. 406 (1991) (stating that the duty to assist a claimant is not a one-way street); Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005) (the claimant is obligated to cooperate in the development of evidence, and failure to do so puts him at risk of an adverse adjudication based on an incomplete and underdeveloped record).


ORDER

Entitlement to helpless child benefits for the Veteran's son, S.O., on the basis of permanent incapacity for self-support before attaining the age of eighteen is denied



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


